

117 HR 3252 IH: Federal Firearms Licensee Protection Act
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3252IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Lamb (for himself, Mr. Rutherford, Mr. Pascrell, Mr. Crenshaw, Mr. Kind, Mr. Steube, and Mr. Golden) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to enhance penalties for certain thefts of a firearm from certain Federal firearms licensees, and to criminalize the theft of a firearm from a gun range that rents firearms or a shooting club.1.Short titleThis Act may be cited as the Federal Firearms Licensee Protection Act.2.Amendments to enhance penalties for certain thefts of a firearm from certain Federal firearms licenseesSection 924 of title 18, United States Code, is amended—(1)by striking subsection (i) and inserting the following:(i)A person who knowingly violates section 922(u), or attempts to do so, shall be fined under this title, imprisoned not more than 20 years, or both.; and(2)in subsection (m), by inserting , or attempts to do so, after or licensed collector.3.Prohibition on theft of firearm from gun range that rents firearms or shooting clubSection 922(u) of title 18, United States Code, is amended—(1)by inserting (1) after (u); and(2)by adding after and below the end the following:(2)It shall be unlawful for a person to steal or unlawfully take or carry away from the premises of a gun range at which a firearm may be rented or of a shooting club, any firearm that has been shipped or transported in interstate or foreign commerce..